DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/885,657 filed on May 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group II invention in the reply filed on 04/12/2022 is acknowledged.  Accordingly, pending in this Office action are claims 1-16 and newly added claims 21-24.

Allowable Subject Matter           
Claims 1-16 and 21-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record Yamaguchi (US 2006/0289750) discloses several aspects of the claimed invention.  However, regarding independent claims 1, 9, and 21, Yamaguchi does not disclose that “the macro boundaries of the first and second macros are formed by the second dummy boundary cells, wherein a first gate length of dummy patterns within the first dummy boundary cells is greater than a second gate length of dummy patterns within the second dummy boundary cells2026148606262.1U.S. Patent ApplicationAttorney Docket No.: 088453-8282.US0010”.
However, regarding independent claim 9, Yamaguchi does not disclose “merging the first and second macros and a top channel into floorplan of the IC, wherein the top channel is arranged between the first and second macros and is filled with first dummy boundary cells, wherein a plurality of dummy patterns of the first dummy boundary cells have the first gate length, and a plurality of dummy patterns of the second dummy boundary cells have the second gate length, wherein the first gate length is different from the second gate length2026148606262.1U.S. Patent ApplicationAttorney Docket No.: 088453-8282.US0010”.
Regarding claim 21, Yamaguchi does not disclose “replacing a portion of the first dummy boundary cells within a first sub-channel of the sub-channels with a plurality of second dummy boundary cells, wherein the first sub-channel is arranged between a first macro and a second macro of the macros, wherein the macro boundary of the first macro is formed by the first dummy boundary cells, and the macro boundary of the second macro is formed by the second dummy boundary cells,BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/885,657Docket No.: 0941-4052PUS2Reply dated April 12, 2022Page 11 of 12Reply to Office Action of March 2, 2022 wherein a first gate length of dummy patterns within the first dummy boundary cells is different from a second gate length of dummy patterns within the second dummy boundary cells”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814